DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on September 02, 2020 are accepted. 

Specification
	The specification filed September 02, 2020 is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karame et al. US 2018/01577558 (hereinafter Karame).

As per claims 1, 14 and 15, Karame teaches a method for providing a trusted service to a trusted execution environment running on a remote host machine, the method comprising:
receiving a message from the trusted execution environment (i.e., trusted computing entity, paragraphs 0071 and 0080-0085); 
incrementing a counter of the trusted service [paragraphs 0080-0085]; and 
sending a response message to the trusted execution environment using a value of the incremented counter [paragraphs 0080-0085].

As per claim 2, Karame further teaches the method wherein the message received from the trusted execution environment includes a random nonce and was sent upon a restart (i.e., reboot) of the trusted execution environment [paragraphs 0080-0085].

As per claim 3, Karame further teaches the method wherein the response message to the trusted execution environment includes the random nonce such that security of a channel of communication between the trusted execution environment and the trusted service is determinable [paragraphs 0080-0085].

	As per claim 4, Karame further teaches the method wherein the response message to the trusted execution environment includes the value of the incremented counter such that a number of restarts of the trusted execution environment is determinable by the trusted execution environment using the value of the incremented counter of the trusted service [paragraphs 0071 and 0085].

 	As per claim 6, Karame further teaches the method wherein the message received from the trusted execution environment includes a result of a pseudo-random function calculated by the trusted execution environment and was sent upon a restart of the trusted execution environment, the pseudo-random function using a shared secret established with the trusted execution environment [paragraphs 0056, 0057 and 0085].

	As per claim 7, Karame further teaches the method wherein the response message to the trusted execution environment includes a result of the pseudo-random function calculated by the trusted service such that security of a channel of communication between the trusted execution environment and the trusted service is determinable by comparing the results of the pseudo-random function [paragraphs 0056, 0057 and 0085].

	As per claim 10, Karame further teaches the method further comprising measuring a period of time between receiving the message from the trusted execution environment and receiving a previous message from the trusted execution environment, wherein the incrementing of the value of the counter of the trusted service is based on a determination that the measured period of time lies in an interval that complies, within a tolerance threshold, with a periodicity for sending messages established with the trusted execution environment and a round-trip-time for the messages [paragraphs 0073, 0075 and 0130].

	As per claim 13, Karame further teaches the method further comprising setting up an authenticated communication channel between the trusted execution environment and the trusted service [paragraphs 0041-0044 and 0085].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Karame et al. US 2018/01577558 (hereinafter Karame) in view of Avetisov et al. US 2020/0067922 A1 [hereinafter Avetisov].

As per claims 5, and 9, Karame teaches the method as indicated above. Furthermore, Avetisov teaches receiving a message from the trusted execution environment [paragraphs 0068]; incrementing a counter of the trusted service [paragraphs 0068] and comparing the value of the incremented counter of the trusted service to a predetermined threshold, wherein the response message to the trusted execution environment includes instructions to continue or halt execution based on whether the value of the incremented counter of the trusted is above or below the threshold [paragraph 0068].  It would have been obvious to one having ordinary skill in the art before the filing date of the application to employ the teachings of Avetisov within the system of Karame in order to further enhance the security of the system authenticating using counter threshold. 

 Allowable Subject Matter
Claims 8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435